NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 14 February 2014. Claims 10, 16, and 20 have been cancelled. Claims 1, 13, and 17 have been amended. Claims 1-9, 11-15, and 17-19 are pending and allowed.


Claim Rejections - 35 USC § 101

[3]	Previous rejection(s) of claims 1-9, 11-15 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter are addressed as follows:

[i]	Previous rejection(s) of claims 1-9, 11-15, and 17-19 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea have/has been overcome by the amendments to the subject claims and is/are withdrawn. 


withdrawn. In particular, the Specification as originally filed specifically excludes transitory signals as included in considerations of “computer-readable medium”. Accordingly, the directive of the claims to a computer program product comprising a computer readable medium are reasonably understood to be non-inclusive of transitory media. 

Allowable Subject Matter

[4]	Claims 1-9, 11-15, and 17-19 are allowed.


REASONS FOR ALLOWANCE

[5]	The following is an examiner's statement of reasons for allowance:

Claim 1

The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 1. The prior art of record fails to define a method including “...monitoring, by the computer, participant dialog continuously in real time during the meeting using natural language processing; identifying, by the computer, a dialog topic based on the participant dialog, identifying, by the computer, a plurality of sentence pairs within the participant dialog, classifying, by the computer, each sentence pair of the plurality of sentence pairs as deviatory or non-deviatory from the one or more agenda items;...computing, by the computer, a deviation score as a function of the number of deviatory sentence pairs counted within the predetermined time interval; determining, by the computer, that the number of deviatory sentence pairs exceeds a predetermined threshold, based on the deviation score; responsive to the determining, generating, by the computer, a notification of the deviation, the notification including a continuous updating of a level of deviation displayed in real time during the meeting on a visual dashboard based on the deviation score...”.
	
The most closely applicable prior art of record is referred to in the Office Action mailed 6 October 2020 as Locascio et al. (United States Patent Application Publication No. 2019/0051301). Locascio et al. provides system and method which monitors group communications. The system and method includes identification of discussion topics using language analysis based on a real-time transcript of the interactions. The system and method further identifies particular topic shifts and further provides for notifying a user in the event of a monitored topic shift  

While Locascio et al. is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while the analysis of spoken language and the resultant identification of a change in topic of the interactions is, broadly, an identified deviation from a 
Accordingly, Locascio et al. fail to disclose or otherwise render obvious at least “...monitoring, by the computer, participant dialog continuously in real time during the meeting using natural language processing; identifying, by the computer, a dialog topic based on the participant dialog, identifying, by the computer, a plurality of sentence pairs within the participant dialog, classifying, by the computer, each sentence pair of the plurality of sentence pairs as deviatory or non-deviatory from the one or more agenda items;...computing, by the computer, a deviation score as a function of the number of deviatory sentence pairs counted within the predetermined time interval; determining, by the computer, that the number of deviatory sentence pairs exceeds a predetermined threshold, based on the deviation score; responsive to the determining, generating, by the computer, a notification of the deviation, the notification including a continuous updating of a level of deviation displayed in real time during the meeting on a visual dashboard based on the deviation score...”, as required by claim 1.

With respect to considerations under 35 U.S.C. 101, while aspects of the claimed invention can broadly be considered to encompass processes performable by mental processing, the continuous natural language processing combined with the iterative computations associated with sentence pair classifications and deviation scoring based on disambiguated sentence pairs which in turn provide a continuous updating of a level of deviations in real time to an interface dashboard constitute specialized programming. The underlying programming and combination of elements render the claimed invention necessarily rooted in computer technology and present additional technical elements which integrate the broadly directed subject matter to a practical application of any ineligible processes under the 2019 PEG Step 2A prong 2.

Claims 13 and 17

Independent claims 13 and 17 are directed to a device and computer program stored on computer-readable medium. These claims contain the allowable subject matter of claim 1 and are allowed for reasons consistent with those identified with respect to claim 1.


Claims 2-9, 11-12, 14-15, and 18-19

Claims 2-9, 11-12, 14-15, and 18-19 all depend from allowable claims 1, 13, or 17 and recite further limiting features. Claims 2-9, 11-12, 14-15, and 18-19 are allowed for reasons consistent with those identified with respect to claim 1.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
[6]	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683